i          i        i                                                                        i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-08-00477-CV

               GONZALEZ & ASSOCIATES LAW FIRM, P.C., and Priscilla de los Santos,
                                      Appellants

                                                       v.

                                            Raul Robert TAPIA,
                                                 Appellee

                        From the 49th Judicial District Court, Zapata County, Texas
                                           Trial Court No. 6349
                               Honorable David Peeples, Judge Presiding1


PER CURIAM

Sitting:            Sandee Bryan Marion, Justice
                    Phylis J. Speedlin, Justice
                    Rebecca Simmons, Justice

Delivered and Filed: August 20, 2008

DISMISSED

           The appellants have filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

                                               PER CURIAM




           1
          The Honorable David Peeples signed the judgment at issue in this appeal; however, the Honorable Jose A.
Lopez is the presiding judge of the 49th Judicial District Court of Zapata County, Texas.